 

Exhibit 10.5

 

LIMITED LIABILITY COMPANY AGREEMENT
OF

BR PARK & KINGSTON CHARLOTTE, LLC

 

This Limited Liability Company Agreement (together with the schedules attached
hereto, this “Agreement”) of BR Park & Kingston Charlotte, LLC (the “Company”),
is entered into by 23HUNDRED, LLC, a Delaware limited liability company, as the
sole equity member (the “Member”). Capitalized terms used and not otherwise
defined herein have the meanings set forth on Schedule A hereto.

 

The Member, by execution of this Agreement, hereby forms the Company as a
limited liability company pursuant to and in accordance with the Delaware
Limited Liability Company Act (6 Del. C. § 18-101 et seq.), as amended from time
to time (the “Act”), and this Agreement, and the Member hereby agrees as
follows:

 

Section 1.          Name.

 

The name of the limited liability company formed hereby is BR Park & Kingston
Charlotte, LLC.

 

Section 2.          Principal Business Office.

 

The principal business office of the Company shall be located at 712 Fifth
Avenue, 9th Floor, New York, New York 20019, or such other location as may
hereafter be determined by the Member.

 

Section 3.          Registered Office.

 

The address of the registered office of the Company in the State of Delaware is
160 Greentree Drive, Suite 101, Dover, Delaware 19904.

 

Section 4.          Registered Agent.

 

The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware is National Registered Agents,
Inc., 160 Greentree Drive, Suite 101, Dover, Delaware 19904.

 

Section 5.          Member.

 

(a)          The mailing address of the Member is set forth on Schedule B
attached hereto. The Member was admitted to the Company as a member of the
Company upon its execution of a counterpart signature page to this Agreement.

 

(b)          The Member may act by written consent.

 

 

 

 

Section 6.          Certificates.

 

Chris Vohs is hereby designated as an “authorized person” within the meaning of
the Act, and has executed, delivered and filed the Certificate of Formation of
the Company with the Secretary of State of the State of Delaware. Upon the
filing of the Certificate of Formation with the Secretary of State of the State
of Delaware, his powers as an “authorized person” ceased, and the Member
thereupon became the designated “authorized person” and shall continue as the
designated “authorized person” within the meaning of the Act. The Member shall
execute, deliver and file any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in the
State of North Carolina and in any other jurisdiction in which the Company may
wish to conduct business.

 

The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

Section 7.          Purposes.

 

(a)          The sole purpose to be conducted or promoted by the Company is to
engage in the following activities:

 

(i)          to acquire, own, manage and operate the Mortgaged Property;

 

(ii)         to enter into and perform its obligations under the Loan Documents;

 

(iii)        to refinance the Mortgaged Property in connection with a permitted
repayment of the Loan; and

 

(iv)        to transact any lawful business permitted to be transacted by
limited liability companies organized under the laws of the State of Delaware
that is related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes.

 

(b)          The Company and the Member may enter into and perform the Basic
Documents and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto, all without any further act, vote or
approval of any Member or other Person notwithstanding any other provision of
this Agreement, the Act or applicable law, rule or regulation. The foregoing
authorization shall not be deemed a restriction on the powers of the Member to
enter into other agreements on behalf of the Company.

 

Section 8.          Powers.

 

The Company (i) shall have and exercise all powers necessary, convenient or
incidental to accomplish its purposes as set forth in Section 7, and (ii) shall
have and exercise all of the powers and rights conferred upon limited liability
companies formed pursuant to the Act.

 

 

 

 

Section 9.          Management.

 

(a)          Member-Managed. The business and affairs of the Company shall be
managed by or under the direction of the Member.

 

(b)          Powers. The Member shall have the power to do any and all acts
necessary, convenient or incidental to or for the furtherance of the purposes
described herein, including all powers, statutory or otherwise. Subject to
Section 7, the Member has the authority to bind the Company.

 

Section 10.         Intentionally Omitted.

 

Section 11.         Intentionally Omitted.

 

Section 12.         Limited Liability.

 

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither Member shall not be obligated personally for any such debt, obligation
or liability of the Company solely by reason of being a Member of the Company.

 

Section 13.         Capital Contributions.

 

The Member has contributed to the Company property listed on Schedule B attached
hereto.

 

Section 14.         Additional Contributions.

 

The Member is not required to make any additional capital contribution to the
Company. However, the Member may make additional capital contributions to the
Company at any time upon the written consent of such Member. To the extent that
the Member makes an additional capital contribution to the Company, the Member
shall revise Schedule B of this Agreement. The provisions of this Agreement,
including this Section 14, are intended to benefit the Member and, to the
fullest extent permitted by law, except as expressly set forth in Section 26(b)
of this Agreement, shall not be construed as conferring any benefit upon any
creditor of the Company (and no such creditor of the Company shall be a
third-party beneficiary of this Agreement) and the Member shall not have any
duty or obligation to any creditor of the Company to make any contribution to
the Company or to issue any call for capital pursuant to this Agreement.

 

Section 15.         Allocation of Profits and Losses.

 

The Company’s profits and losses shall be allocated to the Member.

 

 

 

 

Section 16.         Distributions.

 

Distributions shall be made to the Member at the times and in the aggregate
amounts determined by the Member. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to the Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or any other applicable law
or any Basic Document.

 

Section 17.         Books and Records.

 

The Member shall keep or cause to be kept complete and accurate books of account
and records with respect to the Company’s business. The Company’s books of
account shall be kept using the method of accounting determined by the Member.
The Company’s independent auditor, if any, shall be an independent public
accounting firm selected by the Member.

 

Section 18.         Reserved.

 

Section 19.         Other Business.

 

The Member and any Affiliate of the Member may engage in or possess an interest
in other business ventures (unconnected with the Company) of every kind and
description, independently or with others notwithstanding any provision to the
contrary at law or in equity. The Company shall not have any rights in or to
such independent ventures or the income or profits therefrom by virtue of this
Agreement.

 

Section 20.         Exculpation and Indemnification.

 

(a)          Neither the Member nor any employee or agent of the Company nor any
employee, representative, agent or Affiliate of the Member (collectively, the
“Covered Persons”) shall, to the fullest extent permitted by law, be liable to
the Company or any other Person that is a party to or is otherwise bound by this
Agreement for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person in good faith on behalf of
the Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence or willful misconduct.

 

(b)          To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Covered Person by reason of any act or omission performed
or omitted by such Covered Person in good faith on behalf of the Company and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 20 by the Company shall be provided out of
and to the extent of Company assets only, and the Member shall not have personal
liability on account thereof; and provided further, that so long as any
Obligation is outstanding, no indemnity payment from funds of the Company (as
distinct from funds from other sources, such as insurance) of any indemnity
under this Section 20 shall be payable from amounts allocable to any other
Person pursuant to the Basic Documents.

 

 

 

 

(c)          To the fullest extent permitted by applicable law, expenses
(including legal fees) incurred by a Covered Person defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Company of an undertaking by or on behalf of the Covered
Person to repay such amount if it shall be determined that the Covered Person is
not entitled to be indemnified as authorized in this Section 20.

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

 

(e)          To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any other Covered Person, a Covered Person acting under this
Agreement shall not be liable to the Company or to any other Covered Person for
its good faith reliance on the provisions of this Agreement or any approval or
authorization granted by the Company or any other Covered Person. The provisions
of this Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the Member to replace such other duties and liabilities of such
Covered Person.

 

(f)          Notwithstanding anything in this Agreement to the contrary, unless
the Lender (for so long as any Obligation is outstanding) agrees in writing
otherwise, any indemnity of any Covered Person under this Section 20 or
otherwise shall be fully subordinated to any Obligations, shall not constitute a
claim against the Company in the event that the Company’s cash flow is
insufficient to pay such Obligations and shall not be paid whenever any amount
is past due under the Loan Documents.

 

(g)          The foregoing provisions of this Section 20 shall survive any
termination of this Agreement.

 

Section 21.         Assignments.

 

Subject to Section 23 and any transfer restrictions contained in the Loan
Documents, the Member may assign its limited liability company interest in the
Company. Subject to Section 23, if the Member transfers all of its limited
liability company interest in the Company pursuant to this Section 21, the
transferee shall be admitted to the Company as a member of the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Such admission shall be deemed effective immediately
prior to the transfer and, immediately following such admission, the transferor
Member shall cease to be a member of the Company. Notwithstanding anything in
this Agreement to the contrary, any successor to the Member by merger or
consolidation in compliance with the Basic Documents shall, without further act,
be the Member hereunder, and such merger or consolidation shall not constitute
an assignment for purposes of this Agreement and the Company shall continue
without dissolution.

 

 

 

 

Section 22.         Resignation.

 

Notwithstanding anything in this Agreement to the contrary, so long as any
Obligation is outstanding, the Member may not resign, except as expressly
permitted under the Loan Documents and if an additional Member is simultaneously
admitted to the Company pursuant to Section 23. If the Member is permitted to
resign pursuant to this Section 22, an additional member of the Company shall be
admitted to the Company, subject to Section 23, upon its execution of an
instrument signifying its agreement to be bound by the terms and conditions of
this Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
resignation and, immediately following such admission, the resigning Member
shall cease to be a member of the Company.

 

Section 23.         Admission of Additional Members.

 

One or more additional members of the Company may be admitted to the Company
with the written consent of the Member.

 

Section 24.         Dissolution.

 

(a)          The Company shall be dissolved, and its affairs shall be wound up
upon the first to occur of the following: (i) the termination of the legal
existence of the last remaining member of the Company or the occurrence of any
other event which terminates the continued membership of the last remaining
member of the Company in the Company unless the Company is continued without
dissolution in a manner required by Section 5(c) or this Section 24(a) permitted
by this Agreement or the Act or (ii) the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Act. Upon the occurrence
of any event that causes the last remaining member of the Company to cease to be
a member of the Company or that causes the Member to cease to be a member of the
Company (other than (i) upon an assignment by the Member of all of its limited
liability company interest in the Company and the admission of the transferee
pursuant to Sections 21 and 23, or (ii) the resignation of the Member and the
admission of an additional member of the Company pursuant to Sections 22 and
23), to the fullest extent permitted by law, the personal representative of such
member is hereby authorized to, and shall, within 90 days after the occurrence
of the event that terminated the continued membership of such member in the
Company, agree in writing (i) to continue the existence of the Company and (ii)
to the admission of the personal representative or its nominee or designee, as
the case may be, as a substitute member of the Company, effective as of the
occurrence of the event that terminated the continued membership of the last
remaining member of the Company or the Member in the Company.

 

(b)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of the Member or any additional member shall not cause the Member or
additional member, respectively, to cease to be a member of the Company and upon
the occurrence of such an event, the Company shall continue without dissolution.

 

 

 

 

(c)          Notwithstanding any other provision of this Agreement, each of the
Member and any additional member waive any right it might have to agree in
writing to dissolve the Company upon the Bankruptcy of the Member or additional
member, or the occurrence of an event that causes the Member or additional
member to cease to be a member of the Company.

 

(d)          In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets and property of the Company in an orderly manner), and the assets and
property of the Company shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act.

 

(e)          The Company shall terminate when (i) all of the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company shall have been distributed to the Member in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act.

 

Section 25.         Waiver of Partition; Nature of Interest.

 

To the fullest extent permitted by law, each of the Member and any additional
member admitted to the Company hereby irrevocably waives any right or power that
such Person might have (a) to cause the Company or any of its assets to be
partitioned and (b) to cause the appointment of a receiver for all or any
portion of the assets of the Company, to compel any sale of all or any portion
of the assets of the Company pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of the Company. The Member
shall not have any interest in any specific assets of the Company, and the
Member shall not have the status of a creditor with respect to any distribution
pursuant to Section 16 hereof. The interest of the Member in the Company is
personal property.

 

Section 26.         Benefits of Agreement; No Third-Party Rights.

 

(a)          Except as expressly set forth in clause (b) below, none of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of the Company or by any creditor of the Member. Except as expressly
set forth in clause (b) below, nothing in this Agreement shall be deemed to
create any right in any Person (other than Covered Persons) not a party hereto,
and this Agreement shall not be construed in any respect to be a contract in
whole or in part for the benefit of any third Person (except as provided in
Section 29).

 

(b)          The parties acknowledge that the Lender is an intended third-party
beneficiary of this Agreement.

 

Section 27.         Severability of Provisions.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

 

 

 

 

Section 28.         Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

Section 29.         Binding Agreement.

 

Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement constitutes a legal, valid and binding agreement of the Member,
and is enforceable in accordance with its terms.

 

Section 30.         Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware (without regard to conflict of laws principles), all rights and
remedies being governed by said laws.

 

Section 31.         Amendments.

 

This Agreement may be modified, altered, supplemented or amended pursuant to a
written agreement executed and delivered by the Member.

 

Section 32.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.

 

Section 33.         Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto and (c) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.

 

Section 34.         Effectiveness.

 

Pursuant to Section 18-201 (d) of the Act, this Agreement shall be effective as
of the time of the filing of the Certificate of Formation with the Office of the
Delaware Secretary of State on January 8, 2015.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement as of the ___ day of
March, 2015.

 

  MEMBER:       23HUNDRED, LLC,   a Delaware limited liability company       By:
/s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

 

 

 

SCHEDULE A

 

Definitions

A.           Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

 

“Agreement” means this Limited Liability Company Agreement of the Company,
together with the schedules attached hereto, as amended, restated or
supplemented or otherwise modified from time to time.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Basic Documents” means this Agreement, the Loan Documents and all other
documents and certificates contemplated thereby or delivered in connection
therewith.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on January 8, 2015,
as amended or amended and restated from time to time.

 

“Company” means BR Park & Kingston Charlotte, LLC, a Delaware limited liability
company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

 

A-1

 

 

“Covered Persons” has the meaning set forth in Section 20(a).

 

“Lender” means CBRE Multifamily Capital, Inc., a Delaware corporation, and its
successors and assigns of the Loan.

 

“Loan” has the meaning assigned to that term in the Loan Agreement.

 

“Loan Agreement” means that certain Multifamily Loan and Security Agreement
(Non-Recourse) dated on or about the date hereof by and between Lender and the
Company, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Loan Documents” has the meaning assigned to that term in the Loan Agreement.

 

“Member” means 23Hundred, LLC, a Delaware limited liability company, as the
initial member of the Company, and includes any Person admitted as an additional
member of the Company or a substitute member of the Company pursuant to the
provisions of this Agreement, each in its capacity as a member of the Company.

 

“Mortgaged Property” has the meaning assigned to that term in the Loan
Agreement.

 

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with this Agreement, the other Basic Documents or
any related document in effect as of any date of determination.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

 

B.           Rules of Construction

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

A-2

 

 

SCHEDULE B

 

Member

 

Name  Mailing Address  Capital Contribution   Membership
Interest  23Hundred, LLC  712 Fifth Avenue
9th Floor
New York, New York 20019  $100.00    100%

 

 

 